—Determination unanimously confirmed without costs and petition dismissed. Memorandum: The determination that petitioner *970violated inmate rule 113.10 (7 NYCRR 270.2 [B] [14] [i]), prohibiting the possession of contraband that may be classified as a weapon, is supported by substantial evidence (see, Matter of Torres v Coughlin, 213 AD2d 861). The metal shank was found under petitioner’s locker in an area over which petitioner had control. That evidence “ ‘is sufficient to give rise to a reasonable inference of petitioner’s possession of the weapon, an inference which is not defeated by the fact that other inmates had access to [that] area’ ” (Matter of Hawkins v Coombe, 225 AD2d 1095, 1096, quoting Matter of Torres v Coughlin, supra, at 861). The denial by petitioner that the weapon was his and his assertion that he was “set up” presented issues of credibility for the Hearing Officer (see, Matter of Hay v Coombe, 229 AD2d 1015, lv denied 88 NY2d 816). (CPLR art 78 Proceeding Transferred by Order of Supreme Court, Wyoming County, Dadd, J.) Present—Pine, J. P., Lawton, Wisner, Balio and Fallon, JJ.